103 F.3d 116
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.J. Alan BRICKER, Plaintiff-Appellant,v.The STATE of Maryland, Department of Health and MentalHygiene, Defendant-Appellee.
No. 96-2197.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 26, 1996.Decided Dec. 18, 1996.

J. Alan Bricker, Appellant Pro Se.  Lawrence Joseph Ageloff, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting Defendant's motion for summary judgment and dismissing Appellant's suit filed pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. § 12112 (1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Bricker v. Maryland, No. CA-95-3624-S (D.Md. July 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.